  "'A024ss        (Rev. 12/11) Judgment in a Criminal Petty Case
                  Sheet 1


                                              UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                          zo1q SEP 13 A II: Ob
                    UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                         v.
                            Pedro Sanchez-Garay                                    Case Number: 19CR3172-AHG

                                                                                     Lauren Williams                   8Y:
                                                                                  Defendant's Attorney
 REGISTRATION NO, 86625298

 •
 THE DEFENDANT:
 181 pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION (Misdemeanor)
 D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         after a plea ofnot guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                           Count
 Title & Section                          Nature of Offense                                                                               Number{s)
      8 USC 1325                     AIDING AND ABETTING ILLEGAL ENTRY (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through -~2~_ofthis judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
181 Count(s) UNDERLYING INDICTMENT                           is ~ areD dismissed on the motion of the United States.
181 Assessment: $10.00 - Remitted

l8J   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    SEPTEMBER 12, 2019
                                                                                    Date of Imposition of Sentence



                                                                                   HON. ALLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                             19CR3172-AHG
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment-Page _ _2_ of         2
DEFENDANT:   Pedro Sanchez-Garay
CASE NUMBER: 19-cr-03172-AHG
                                                                   IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.



     D Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa,m.                                Dp,m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                           to

at                                                          with a certified copy of this judgment.


                                                                                                      UNITED ST ATES MARSHAL


                                                                             By--------------------
                                                                                                 DEPUTY UNITED ST ATES MARSHAL




                                                                                                                               19CR3172-AHG
